DETAILED ACTION

Notice of Allowance
Applicant's Appeal Brief filed on 01/12/2021 is acknowledged. However, after further consideration, the Final Office action mailed 01/16/2020 is hereby withdrawn and the application will be passed to issue on claims 1, 9-13, 15, and 24-28 for reasons discussed below.  All claim rejections and/or objections from the previous Final Office action mailed 01/16/2020 are hereby withdrawn.
Accordingly, the Appeal Brief rendered on 01/12/2021 seeking court review of the decision by the Board of Patent Appeals and Interferences is withdrawn. The proceedings as to the rejected claims are considered terminated and prosecution is otherwise closed. MPEP § 1207.04 and MPEP 706.07(d).
This application is in condition for allowance except for the presence of claims 2, 4-8, 14, 16, 18-23 directed to an invention nonelected without traverse, as discussed in the Office action mailed 09/05/2018. Accordingly, claims 2-8, 14, 16-23 have been canceled. See MPEP 821.02. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 821.02 and MPEP § 606.01. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “METHOD AND SYSTEM FOR OPTIMIZING INSULIN DOSAGES FOR DIABETIC SUBJECTS.” 

In the Claims
Claims 2-8, 14, 16-23 are cancelled.

REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Atlas, Kaufman, and Galley do not reasonably teach or suggest the combination of claimed features including setting an adjustment factor based on the corresponding target range of values that includes the lesser one of the previous mid-sleep blood glucose measurement or the previous breakfast blood glucose measurement, as claimed, for the reasons set forth in the Appeal Brief filed 01/12/2021 (pages 7-8).  
The secondary reasons for allowance of the claims are as follows:
Claims 1, 9-13, 15, 24-28 have been fully considered under the 2019 patent examination guidelines (PEGs) with regards to 35 U.S.C. 101 and is/are directed to statutory subject matter for the following reasons. While claim 1 does recite an abstract idea (directed to receiving and analyzing blood glucose data from a patient), the claim includes additional elements directed to a dosage administration system that transform the abstract idea into a patent eligible practical application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn for reasons set forth in the Advisory Action mailed 04/29/2020. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn for reasons set forth in the Advisory Action mailed 04/29/2020.
The terminal disclaimer filed 02/04/2019 disclaiming US Patent 9,897,565 has been accepted and entered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619